Citation Nr: 0308853	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of collection of indebtedness of 
Chapter 31 benefits in the amount of $1,199.69.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 determination by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's waiver request.  In 
April 2001, the Board remanded the case to the RO for further 
evidentiary development.  Said development having been 
completed, the case is returned to the Board for further 
appellate consideration.  

In May 2002, the veteran testified at a hearing before a 
representative of the Committee.  A transcript of this 
hearing was prepared and is presently associated with the 
claims folder.  


FINDINGS OF FACT

1.  There is fault on the part of the veteran in the creation 
of the overpayment.

2.  The evidence does not show that repayment of the debt 
would cause an undue financial hardship for the veteran.

3.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

4.  Recovery of the debt would not defeat the purpose of the 
benefits.

5.  The veteran did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 31 benefits in the 
amount of $1,199.69 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 
C.F.R. §§ 1.963, 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  The Board does find that the development conducted 
by the RO in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. § 5107 (West 2002).  The RO has 
appropriately notified the veteran of the applicable law and 
regulations, and the reasons and bases for its denial, in its 
statement of case (SOC) and the supplemental statements of 
the case (SSOCs).  Additionally, the veteran had the 
opportunity to present testimony during a hearing before a RO 
hearing officer.  


Evidentiary Background:  The evidence on file reflects that 
the veteran received a special hardship payment (or out-of-
system payment) of his Chapter 31 benefits in the amount of 
$1,199.69 on March 3, 1999, at which time he agreed to return 
the regular check which he was scheduled to receive in a few 
days.  He signed a VA Form 119, Report of Contract, at that 
time acknowledging the term of this special payment.  He also 
reported to a vocational rehabilitation counselor that he 
intended to return the retroactive check that had been issued 
to him for the same amount and which he had not yet received.  
The evidence shows that the veteran negotiated both the 
hardship payment and the regular check (which was dated March 
10, 1999), thereby creating the overpayment at issue.  
Likewise, the veteran does not contend that he did not 
negotiate both checks. 

After being informed of his indebtedness, the veteran 
requested waiver of recovery of the indebtedness contending 
that it would create a financial hardship.  In support of his 
waiver request, the veteran submitted a Financial Status 
Report (FSR), dated in May 1999, regarding his income, 
assets, and debts.  With respect to monthly income, he 
reported that he received $486 salary (apparently his Chapter 
31 subsidy benefits), and $322 in VA disability compensation 
(the record reflects that the veteran had a combined rating 
of 40 percent at that time for service-connected 
disabilities).  Regarding his average monthly expenses, he 
listed the following:  $675 for rent or mortgage payment; 
$250 for food; $100 for utilities and heat; $19.95 for 
education; $50 for gas; and a total of $700 in monthly 
payments on installment contracts and other debts.  However, 
in the section for installment contracts and other debts, he 
listed a total monthly payment of $895.  These debts included 
a Visa card, with an unpaid balance of $1,100, and a monthly 
payment of $500; a MasterCard with an unpaid balance of 
$1,200, and a monthly payment of $220; and a loan with an 
unpaid balance of $1,200, and a monthly payment of $175.  
Although it appears that the veteran had a total unpaid 
balance of $3,500, he stated that the total was $13,500.  The 
veteran did not indicate that he was past due on any of these 
debts.  The only asset listed by the veteran was a 1987 
automobile, valued at $2,000.  Overall, the veteran stated 
that his monthly expenses exceed his total monthly net income 
by more than $1,000, but did not indicate how he made up the 
difference.  The Board also notes that the veteran had 
reported that he was married, and had two dependent children, 
but that neither he nor his spouse were currently employed.

In the September 1999 decision, the Committee found that 
there was no evidence of fraud, misrepresentation or bad 
faith.  However, the Committee found that egregious fault on 
the part of the veteran did exist, and that VA was not at 
fault.  Regarding the veteran's claim of financial hardship, 
the Committee noted that the veteran indicated that his 
income was about half his expenses, but did not indicate how 
he managed to make ends meet with the glaring disparity 
between his income and expenditures.  In short, his financial 
information was not clear.  The Committee stated that 
hardship was not found.  Additionally, the Committee noted 
that the veteran had been overpaid, and as such, waiver would 
give rise to unjust enrichment at the expense of the 
government.  The Committee further stated that the veteran 
had interrupted his training program and that collection 
would not defeat the purpose of that benefit.  Moreover, the 
Committee found that there was no indication the veteran 
changed position to his detriment.  Therefore, the Committee 
concluded that collection was not contrary to equity and good 
conscience.

The veteran appealed the Committee's decision to the Board.  
In his December 1999 Notice of Disagreement, he contended 
that he had endured several financial hardships in the past 
due to the fact that his subsidy checks were either late or 
withheld, and provided details thereof.  He also reported 
that he was still in school, and had one more quarter to 
finish before he received his certificate in Computer 
Animation.  Regarding how he got by on his deficit, he 
reported that he received some assistance from friends.  
Additionally, he reported that he had made arrangements with 
some creditors to pay at a later date after he had finished 
his training and obtained a good job.

A January 2000 VA From 1042, Referral on Indebtedness to 
Committee on Waivers and Compromises indicates that the 
veteran's indebtedness had been recovered and there was no 
longer any balance outstanding.

In a March 2002 Financial Status Report, the veteran 
indicated that he was residing at a VA domiciliary.  He was 
separated from his wife and had two minor children.  He had 
last worked in May 2001 at Lone Star Security.  He reported a 
net monthly income of $549 and that his monthly expenses were 
also $549.  His monthly expenses included funds for his 
children, clothing, field trips, entertainment, public 
transportation, and incidentals.  He reported a total 
indebtedness of $17,035 that he does not pay and which had 
been written off.

The veteran testified at a hearing before a RO hearing 
officer in May 2002.  The overpayment had been recovered by 
VA through withholding a portion of the veteran's education 
and disability benefits.  He reported that he was left 
without money for four months and was evicted from his house.  
His financial difficulties resulted in the fragmentation of 
his family and he had resided at a VA domiciliary since May 
2001.  His present income was $549 from his VA disability 
benefits.  The veteran indicated that he was considering 
bankruptcy.  He reported a total debt of $60,000.  The 
veteran acknowledged that he negotiated both the check dated 
March 3, 1999, and the check dated March 10, 1999.  Although 
he knew that negotiating the second check would result in an 
overpayment, he did not return the check anticipating an 
approval of a waiver of recovery of the overpayment.  

Thereafter, in August 2002, the RO issued a rating action 
establishing eligibility for nonservice-connected pension 
benefits effective from March 6, 2002.  An August 2002 award 
letter was sent to the veteran informing him that his monthly 
pension benefit would be $1,178.00 a month from April 1, 
2002.  His monthly pension rate was subsequently increased to 
$1,195.00 from December 1, 2002.    


Legal Criteria:  Under pertinent VA regulations, recovery of 
overpayments of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
C.F.R. § 1.963(a) (2002).  

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
programs exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  The standard is for application when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of VA's 
rights.  Id.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on VA's part, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment from the veteran, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, whether and to what extent there was any unjust 
enrichment, and whether the debtor changed position to his 
detriment in reliance of VA benefits.  38 C.F.R. § 
1.965(a)(1)-(6); Ridings v. Brown, 6 Vet. App. 544 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. 
Brown, 6 Vet. App. 510 (1993);  Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  


Analysis:  The Board concurs with the RO that the evidence 
does not show that the veteran's actions were undertaken with 
"intent to seek an unfair advantage."  Accordingly, the 
Board finds that the evidence does not show "bad faith" on 
the veteran's part.  In addition to a lack of bad faith, the 
Board agrees that fraud or misrepresentation has not been 
shown; consequently, waiver of recovery of the veteran's debt 
is not precluded.  Therefore, the appropriate question to be 
resolved is whether it would be against equity and good 
conscience to require repayment of the debt.
 
Addressing the question of fault in the creation of the 
overpayment, the Board notes that the veteran is at fault as 
he failed to return the March 10, 1999, check after 
negotiating the hardship payment that he received on March 3, 
1999.  The evidence shows that the veteran was informed that 
he was not entitled to both payments at the time that he 
received the March 3rd check and that any amount advanced was 
subject to recoupment from future VA payments.  Despite his 
agreement to return the regular payment when he received it, 
the veteran negotiated the check thereby creating the 
overpayment.  As he was provided ample notice that he was not 
entitled to both his March 3rd hardship payment and his 
regular March 10th benefit payment, the Board finds that the 
veteran is at fault for the creation of his overpayment.  VA 
is not at fault as the veteran was informed at the time that 
he was given the hardship payment that the amount of the 
advancement was subject to recoupment.  

Turning to his ability to repay the debt, as mentioned 
previously, VA has already recouped the entire amount of the 
overpayment from the veteran.  The most recent FSR submitted 
by the veteran indicates that he has monthly expenses of 
$549; however, his income presently consists of VA disability 
pension of over $1100.  Thus, the evidence of records shows 
that the veteran's monthly net income exceeds his monthly 
family expenses.  Despite the veteran's contentions that 
repayment of his debt would result in hardship, the Board 
finds that the evidence does not show that repayment of the 
debt would deprive the veteran of basic necessities of life.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the veteran did not repay the debt, inasmuch as he 
received benefits in the form of addition VA education 
benefits to which he was not entitled.  

In the same manner, recovery of the debt would not defeat the 
purpose of benefits otherwise authorized.  The purpose of 
Chapter 31 education benefits is to provide for services and 
assistance necessary to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100.  As the veteran has been rated 
permanently and totally disabled due to non-service connected 
disabilities, recovery of the debt would not defeat the 
purposes of the benefits otherwise authorized.  

In addition to the foregoing, the veteran has not claimed to 
have relinquished a valuable right or to have changed his 
position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 benefits in the amount of $1,199.69 is denied.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

